Citation Nr: 1120518	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for right ear hearing loss.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1984 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Board primarily is remanding this claim so the Veteran may undergo another VA compensation examination to reassess the severity of the service-connected hearing loss in his right ear, including especially with appropriate findings regarding any associated functional impairment.  He believes the hearing loss in this ear has gotten significantly worse, indeed so much so that he has had to resort to reading lips and learning sign language.  He claims "[t]he hearing loss has affected every area of [his] life:  social gatherings, watching TV with family members, dining out, work, [and] church, [] among many other things."  See the attached letter to his September 2009 substantive appeal (VA Form 9).  Noteworthy in this regard, VA hearing examination worksheets were revised during the pendency of this appeal to include the effect of a hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  


Because no VA compensation examiner has commented on the specific functional effects of the Veteran's right ear hearing loss disability, an additional examination and opinion addressing these important issues are needed to fairly decide this claim.  Martinak, 21 Vet. App. at 455-56.  Moreover, his most recent VA audiological examination was in February 2008, so more than 3 years ago, and the report of it does not contain this necessary information, requiring this reexamination.  38 C.F.R. §§ 3.327(a), 4.2.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Prior to providing this examination, however, the AMC must obtain any potentially outstanding private and VA audiological treatment records.  In support of his claim, the Veteran submitted audiological treatment records from his private treating physician, Dr. D.M., at Emory Healthcare, dated up to August 2009.  
It is imperative the AMC obtain any more recent evaluation or treatment records, including from this doctor.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Also, any more recent, relevant, VA outpatient evaluation or treatment records should be obtained and associated with the claims file for consideration.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  Id.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical evaluation or treatment records from Dr. D.M. at Emory Healthcare, and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  
If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

2.  Also ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the Atlanta VA Medical Center (VAMC), where he was most recently treated.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for another VA audiological examination to reassess the severity of his right ear hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.

Importantly, the examiner must describe the functional effects of the Veteran's right ear hearing loss disability, including on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

4.  Then readjudicate this claim for a higher rating for the right ear hearing loss in light of any additional evidence.  And, if applicable, this readjudication must include consideration of 38 C.F.R. § 3.383(a)(3) since only the hearing loss in the right ear is service connected.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

